From Warren.
We find that in many instances in the English courts the judges have directed that security should be given for costs: as in the case of an ejectment brought on the demise of an infant, in the case of the death of the lessor of the plaintiff in that action, or where the lessor resided without the kingdom; so, also, where an action for the mesne profits was brought in the name of the nominal plaintiff, who had recovered in an action of ejectment. Sayer's Law of Costs, 152. The courts have done this without the aid of any statute passed for that *Page 341 
purpose. It is true that in other cases they have refused to make such orders, as where the plaintiff, a merchant, resided at Dunkirk (1 Wills., 266), also where the plaintiff                 (499) was a Swede. Strange, 1206. But what is the reason assigned? "That such a rule would affect trade, in shutting up our courts from foreigners, who could not, perhaps, find security in a foreign country." That the courts have the power to require such security has not been doubted; policy has sometimes forbidden the exercise of it.
The act of 1787, ch. 19, recites in its preamble that "Whereas transient persons and others having no property, real or personal, in this State, obtain writs and enter into litigious lawsuits, where they have no allegations sufficient to support a suit or property to disburse the charges thereof in case of failure, much to the injury of the good citizens thereof, for remedy," etc. The enacting clause then directs, "That every clerk, before issuing any writ or other leading process, shall take sufficient security of the person so applying, conditioned that he will prosecute such suit, or in case of failure, pay to the defendant all costs," etc. Our Legislature and the English courts have not been influenced by the same policy. Our Legislature have decided the question, and not left it to the courts to decide. Independently, therefore, of any right which the courts of this State might exercise in directing security to be given for the costs under particular circumstances, in case an act had not been passed upon the subject, the true spirit and meaning of the act is, not only that security be given, but if the security remove or become insolvent, further security may be required. Let the motion be allowed.
Cited: Jones v. Cox, 46 N.C. 375.
(500)